DETAILED ACTION
This is in response to the applicant’s communication filed on 10 December 2018 wherein:
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a system and therefore, falls into a statutory category.  Similar independent claims 8 and 16 recite a system and a method, and therefore, also fall into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The claims are directed to the abstract idea of managing aircraft maintenance, as stated in the Specification at [0001].  The limitations of receiving instructions and communicating; implementing a workflow; checking, scheduling, sequencing, and assigning a set of maintenance tasks; generate requests; and managing notifications are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting that the system is involves a processor, computing device, server, avionics, app, a blockchain network, and a blockchain ledger (i.e. database), nothing in the claim elements precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Also, the limitations of receiving instructions and communicating; implementing a workflow; checking, scheduling, sequencing, and assigning a set of maintenance tasks; generate requests; and managing notifications are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a processor, computing device, server, avionics, app, a blockchain network, and a blockchain ledger (i.e. database).  The computing devices are recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that they amount to no more than mere instructions to apply the exception using generic computer components.  Additionally, the “receiving instructions and communicating” limitation may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the steps amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the “receiving and communicating” limitation) as WURC (see 2106.05(d), identifying receiving or transmitting data over a network as WURC, as recognized by Symantec).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-7, 9-15, and 17-20 merely add further details of the abstract steps/elements recited in claims 1, 8, and 16 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-7, 9-15, and 17-20 are also non-statutory subject matter.

Dependent claims 2, 9, and 17 introduces the elements of sending or receiving data, which is considered extra-solution activity (as above) and does not include a practical application or significantly more than the abstract idea.

Dependent claims 3, 10, and 18 provide further limits the abstract idea by introducing the elements of a set of rules, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 4, 11, and 19 introduces the element of storing data, which is considered extra-solution activity (see MPEP 2106.05(d) identifying storing information in memory as WURC, as recognized by Versata), and does not include a practical application or significantly more than the abstract idea.

Dependent claims 5 and 13 provide further descriptive limitations of elements describing the maintenance personnel, which may provide further helpful context for the claimed invention, but does not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.  

Dependent claims 6 and 14 provide further limits the abstract idea by introducing the element of scheduling tasks, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 7 and 15 provide further limits the abstract idea by introducing the element of outputting a record of a next maintenance activity, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 12 and 20 provide further limits the abstract idea by introducing the element of a set of maintenance tasks, which does not include a practical application or significantly more than the abstract idea.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 states, “at least one processor deployed on one or more devices which comprise: a computing device, a server and an in-cockpit avionics, the one or more devices configured for permissioned use of an app programmed to implement a blockchain network by receiving instructions of assigning maintenance activities to perform updates or replacements of parts of an aircraft and for part tracking and part verification wherein the app is configured in-communication with the blockchain network, the computing device, the server and the in-cockpit avionics” which is confusing.  First, the limitation indicates that there may be only one of the computing device, server, and in-cockpit avionics.  Then, in the “wherein” clause, the limitation indicates that all of the computing device, server, and in-cockpit avionics are involved in the limitation (due to the use of “and” rather than “or”).  Therefore, Examiner is unsure what is required by the claim limitation.  Clarification is required.  For the purposes of examination, Examiner assumes all of the computing device, server, and in-cockpit avionics are required.

Further, in regard to the above limitation of claim 1, it is stated that “the app is configured in-communication.”  It is unclear if this is indicating that the app is being configured while it is in communication with the devices, or if the app is configured to communicate with the devices.  Clarification is required.  Examiner has reviewed the specification and in [0066], it is stated that the app, which resides on a computing device is configured to be in communication with the blockchain network, servers, and avionic equipment.  Therefore, for the purposes of examination, in the interest of compact prosecution, Examiner interprets the claim such that the app is in communication with the blockchain network, computing device, server, and in-cockpit avionics.

Claims 8 and 16 are rejected on a similar basis to claim 1.

Claim 16 states, “deploying on one or more devices which comprise . . . the one or more devices configured for permissioned use of an app . . . “ which is unclear.  What is deployed? The object of the “deploying” action is not clear.  Based on claim 1, Examiner believes that a processor should be deployed on the one or more devices.  For the purposes of examination, Examiner interprets the claim to be consistent with claim 1. 

Claim 12 states, “at least each scheduled maintenance activity which comprise: a loading of loadable software aircraft parts (LSAP) with multiple tasks associated with each maintenance procedure” which is confusing.  It is unclear what is meant by the maintenance procedure.  Previously, the claim has referred to scheduled maintenance activity.  Examiner is unsure if the maintenance procedure is something new, or if it is referring to the maintenance activity (Examiner reviewed the specification, but did not find clarification).  Examiner believes that it is meant to refer to the scheduled maintenance activity.

Claim 20 is rejected on a similar basis to claim 12.

The dependent claims not individually listed are rejected as dependent on claims 1, 8, 12, and/or 16.

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sinex (US 20030233178), in view of Jones (US 20190295336).

Referring to claim 1:
Sinex discloses a blockchain network system for administering aircraft maintenance operations by managing replacement parts and updates to parts on an in-service aircraft using a blockchain ledger, comprising: 

at least one processor deployed on one or more devices which comprise: a computing device, a server and an in-cockpit avionics, the one or more devices configured for permissioned use of an app programmed to implement a blockchain network by receiving instructions of assigning maintenance activities to perform updates or replacements of parts of an aircraft and for part tracking and part verification wherein the app is configured in-communication with the blockchain network, the computing device, the server and the in-cockpit avionics {Sinex [0023][0035][0056][0099][0117][0123] System 10 interfaces with a plurality of aircraft, such as aircraft 12, corresponding aircraft maintenance requirements, such as aircraft maintenance requirements 14, personnel training records 16, FAA training requirements 18, and user preferences 20 [0023] and The system and method of the present invention brings a distributed computing framework of using client/server and Internet technologies to the field of aircraft maintenance . . . The system and method of the present invention take advantage of a process of using the Internet browser technology to deliver real-time distributed software products for the aircraft maintenance industry [0117] where Sinex’s system 10 is the app, the Internet is the network (Examiner notes that the description of the network as a blockchain network is merely descriptive, does not further limit the structure of the claim or the steps of the method, in the case of claim 16, and therefore, receives little patentable weight), aircraft 12 is the in-cockpit avionics (Examiner notes that the description of the avionics as in-cockpit avionics is merely descriptive, does not further limit the structure of the claim or the steps of the method, in the case of claim 16, and therefore, receives little patentable weight), and the client is the computing device}; 

the at least one processor, instructed by a controller based on communications from the app, to implement at least one deployable workflow assigned by a blockchain ledger record which specifies a process based on time stamp data to assign, check, and ensure that a set of maintenance tasks is completed in accordance with a scheduled time and a sequence with an order based on the time stamp data and is validated by rules from the blockchain ledger for a maintenance activity {Sinex [0031]-[0035][0045][0055]-[0057][0069]-[0073] MRB program manager 22 extracts from aircraft maintenance requirements 14, all of the tasks that must be performed on an aircraft of type aircraft 12, as well as the time control points (or limits by which the task must be performed) for each task [0034] and At step 106, tracking manager 24 keeps track of information such as how many flight cycles, flight hours and time aircraft 12 has accumulated. When integrated with MRB program manager 22, tracking manager 24 ensures that aircraft 12 is not flown through one of its maintenance limits [0045] and  Flow chart 232 shows, in real-time, a list of all tasks that are required to be completed during the maintenance check of aircraft 12 [0071] where the aircraft maintenance requirements 14 are the rules (Examiner notes that the description of the ledger and the record as a blockchain ledger is merely descriptive, does not further limit the structure of the claim or the steps of the method, in the case of claim 16, and therefore, receives little patentable weight)}; 

the at least one processor, instructed by the controller based on communications from the app, to implement the set of maintenance tasks comprising: checking, scheduling, sequencing and assigning the set of maintenance tasks with time stamp data to maintenance personnel wherein each maintenance task is performed in a sequence of an order of execution and assignment of a start and end time for each maintenance task in accordance with time stamp data from the blockchain ledger {Sinex [0058][0070]-[0075][0114]-[0116] When the mechanic signs in and accepts a first task, the clock starts running on the first task, and when the employee signs onto a second task, the clock stops running on the first task . . . Later, the actual times can be compared to the forecasted times to determine if the maintenance program is on schedule. This information can also be accumulated over a number of checks [0058] (Examiner notes that the description of the ledger as a blockchain ledger is merely descriptive, does not further limit the structure of the claim or the steps of the method, in the case of claim 16, and therefore, receives little patentable weight)}; 

the at least one processor, instructed by the controller based on communications from the app to generate requests to the blockchain ledger of the maintenance activity to check for a completeness of maintenance tasks, updates to a part record, or to predict a next maintenance check {Sinex [0025][0048][0049][0051][0099] Tracking manager 24 monitors accumulated time data, such as flight hours and cycles), and compares this data to the data received from MRB program manager, to report on which tasks are approaching their time control point [0025] and DAMP manager 26 creates a dynamic maintenance program for assigning and monitoring the completion of tasks on aircraft 12 in a heavy maintenance environment [0051] and Reliability manager 28 also collects all the information regarding rotable parts (those parts which can be repaired) including when they were installed, when they were removed, what were the non-routine tasks performed in their life cycle, when they came in for line maintenance checks and their parent-child relationship with other rotable parts [0099] (Examiner notes that the description of the ledger as a blockchain ledger is merely descriptive, does not further limit the structure of the claim or the steps of the method, in the case of claim 16, and therefore, receives little patentable weight)}; and 

the at least one processor employing the time stamp data from the blockchain ledger for managing notifications of updates and replacements of parts to maintenance personnel using the app {Sinex [0025][0047][0048][0099] Tracking manager 24 monitors accumulated time data, such as flight hours and cycles), and compares this data to the data received from MRB program manager, to report on which tasks are approaching their time control point [0025] (Examiner notes that the description of the ledger as a blockchain ledger is merely descriptive, does not further limit the structure of the claim or the steps of the method, in the case of claim 16, and therefore, receives little patentable weight)}.

Sinex disclose an aircraft maintenance program manager (abstract).  Sinex does not disclose the use of a blockchain ledger and a blockchain network.  

However, Jones teaches a similar system for a vehicle configuration and activity history tracking system (abstract), where the vehicle may be an aircraft (Jones [0021]).  Jones teaches a blockchain ledger  and a blockchain network {Jones [0025][0031] Trusted entity 124 with the proper permissions to access vehicle configuration and history blockchain network 106 to provide updates to vehicle configuration and history blockchain 122 for a particular vehicle may be able to submit transaction 148 to vehicle configuration and history blockchain network 106 [0031]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Sinex to incorporate a blockchain ledger and blockchain network as taught by Jones because this would provide a manner for tracking a unique vehicle configuration history (Jones at [0025]), thus aiding the client by storing information regarding maintenance or other modifications performed on an aircraft (Jones [0038]).

Referring to claim 8:
Sinex discloses a system implementing a Blockchain Network for distributing at least maintenance information related to an aircraft service, the system comprises: 

a plurality of computer devices permissioned to participate in the Blockchain Network and to interconnect amongst each other to perform a series of actions at least comprising: assigning, checking and ordering maintenance activities associated from instructions from the Blockchain Network {Sinex [0063][0069]-[0071][0077][0114][0117] The system and method of the present invention brings a distributed computing framework of using client/server and Internet technologies to the field of aircraft maintenance . . . The system and method of the present invention take advantage of a process of using the Internet browser technology to deliver real-time distributed software products for the aircraft maintenance industry [0117] where the Internet is the network (Examiner notes that the description of the network as a blockchain network is merely descriptive, does not further limit the structure of the claim, and therefore, receives little patentable weight) Flow chart 232 shows, in real-time, a list of all tasks that are required to be completed during the maintenance check of aircraft 12 [0071] where employees are assigned maintenance activities, as described in [0114] and the system checks maintenance activities in, for example, [0077], when monitoring whether crew members have logged on, and where the flow chart orders maintenance activities, as in [0071]}; 

an app hosted by at least one of the computer devices configured to communicate with the Blockchain Network wherein the computer devices comprise: a mobile device, a server and an in-cockpit avionics wherein the app is programmed to implement information from ledger records of the blockchain network containing instructions to assign maintenance activities, to perform updates and to perform replacements of parts of an aircraft with maintenance activities of part tracking and part verification {Sinex [0023][0035][0056][0099][0117][0123] System 10 interfaces with a plurality of aircraft, such as aircraft 12, corresponding aircraft maintenance requirements, such as aircraft maintenance requirements 14, personnel training records 16, FAA training requirements 18, and user preferences 20 [0023] and The system and method of the present invention brings a distributed computing framework of using client/server and Internet technologies to the field of aircraft maintenance . . . The system and method of the present invention take advantage of a process of using the Internet browser technology to deliver real-time distributed software products for the aircraft maintenance industry [0117] where Sinex’s system 10 is the app, the Internet is the network (Examiner notes that the description of the network as a blockchain network is merely descriptive, does not further limit the structure of the claim or the steps of the method, in the case of claim 16, and therefore, receives little patentable weight), aircraft 12 is the in-cockpit avionics (Examiner notes that the description of the avionics as in-cockpit avionics is merely descriptive, does not further limit the structure of the claim, and therefore, receives little patentable weight), and the client is the computing device}; 

the app hosted by the computer device configured to implement at least one deployable workflow assigned by the information of the ledger record which specifies a process based on time stamp data to assign, check, and ensure that a set of maintenance tasks is completed in accordance with a scheduled time and a sequence of an order based on the time stamp data and is validated by rules from the ledger record {Sinex [0031]-[0035][0045][0055]-[0057][0069]-[0073] MRB program manager 22 extracts from aircraft maintenance requirements 14, all of the tasks that must be performed on an aircraft of type aircraft 12, as well as the time control points (or limits by which the task must be performed) for each task [0034] and At step 106, tracking manager 24 keeps track of information such as how many flight cycles, flight hours and time aircraft 12 has accumulated. When integrated with MRB program manager 22, tracking manager 24 ensures that aircraft 12 is not flown through one of its maintenance limits [0045] and  Flow chart 232 shows, in real-time, a list of all tasks that are required to be completed during the maintenance check of aircraft 12 [0071] where the aircraft maintenance requirements 14 are the rules (Examiner notes that the description of the ledger and the record as a blockchain ledger is merely descriptive, does not further limit the structure of the claim, and therefore, receives little patentable weight)}; 

the app hosted by the computer device is configured to implement the set of maintenance tasks comprising: checking, scheduling, sequencing and assigning the set of maintenance tasks with time stamp data to maintenance personnel wherein each maintenance task is performed in a sequence of an order of execution and assignment of a start and end time for each maintenance task in accordance with time stamp data from the blockchain ledger {Sinex [0058][0070]-[0075][0114]-[0116] When the mechanic signs in and accepts a first task, the clock starts running on the first task, and when the employee signs onto a second task, the clock stops running on the first task . . . Later, the actual times can be compared to the forecasted times to determine if the maintenance program is on schedule. This information can also be accumulated over a number of checks [0058] (Examiner notes that the description of the ledger as a blockchain ledger is merely descriptive, does not further limit the structure of the claim and therefore, receives little patentable weight)}; 

the app hosted by the computer device is configured to generate requests to the blockchain ledger of the maintenance activity to check for a completeness of maintenance tasks, updates to a part record, or to predict a next maintenance check; and the app hosted by the computer device is configured to manage the time stamp data from the blockchain ledger for notifications of updates and replacements of parts {Sinex [0025][0047][0048][0099] Tracking manager 24 monitors accumulated time data, such as flight hours and cycles), and compares this data to the data received from MRB program manager, to report on which tasks are approaching their time control point [0025] (Examiner notes that the description of the ledger as a blockchain ledger is merely descriptive, does not further limit the structure of the claim, and therefore, receives little patentable weight)}.

Sinex disclose an aircraft maintenance program manager (abstract).  Sinex does not disclose the use of a blockchain ledger and a blockchain network.  

However, Jones teaches a similar system for a vehicle configuration and activity history tracking system (abstract), where the vehicle may be an aircraft (Jones [0021]).  Jones teaches a blockchain ledger  and a blockchain network {Jones [0025][0031] Trusted entity 124 with the proper permissions to access vehicle configuration and history blockchain network 106 to provide updates to vehicle configuration and history blockchain 122 for a particular vehicle may be able to submit transaction 148 to vehicle configuration and history blockchain network 106 [0031]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Sinex to incorporate a blockchain ledger and blockchain network as taught by Jones because this would provide a manner for tracking a unique vehicle configuration history (Jones at [0025]), thus aiding the client by storing information regarding maintenance or other modifications performed on an aircraft (Jones [0038]).

Referring to claim 16:
Claim 16 is rejected on the same basis as claim 1.

Claims 2-7, 9-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sinex (US 20030233178), in view of Jones (US 20190295336), and further in view of Narasimhan (US 20180341915).

Referring to claim 2:
Sinex, as modified by Jones, discloses an aircraft maintenance program manager.  Sinex, as modified by Jones, does not disclose a notice of a return to service for an aircraft is received by the app after completing of maintenance checks.

However, Narasimhan teaches a similar system for tracking an maintaining regulatory certificates of aircraft components (abstract).  Narasimhan teaches a notice of a return to service for an aircraft is received by the app after completing of maintenance checks {Narasimhan [0002][0016][0017][0024] where new certificate blocks are created in [0024] and where the certificates are interpreted as a notice of a return to service}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Sinex and Jones to incorporate a receiving a notice of return to service after maintenance as taught by Narasimhan because this would provide a manner for leveraging the certificates to introduce automation and improvement in the process of maintaining logs of aircraft parts and alerting the owner as to which parts are due to be inspected for maintenance a repair (Narasimhan at [0023]), thus aiding the user by improving the process of aircraft maintenance.

Referring to claim 3:
Sinex discloses a set of rules of the blockchain ledger to regulate the maintenance activity and to enable ground personnel by use of the app configured in accordance with the set of rules to administer the maintenance activity and enable a record of validation {Sinex [0023][0024][0084] From aircraft maintenance requirements 14, MRB program manager 22 extracts maintenance tasks required for aircraft 12 and, for each task, time control points (or limits by which the task must be performed) [0024] and Not shown in FIG. 12, GUI 280 also provides a box to enable the assigned mechanic to sign off on the task, a box to indicate that the task is ready for inspection, and a box to enable the assigned inspector to completely sign off on the task [0084]}.

Examiner notes that, as above, the description of the network as a blockchain ledger is merely descriptive, does not affect the structure of the claim or the steps of the method, and therefore, receives little patentable weight.  However, as above, Jones teaches a blockchain ledger.

Referring to claim 4:
Sinex, as modified by Jones, discloses wherein the record of validation is stored in the blockchain ledger {Jones [0031][0032] where records may be added to the blockchain}.

Referring to claim 5:
Sinex discloses wherein the maintenance personnel comprise: at least one or more of a set of agents for accessing the Blockchain Network of a repository, an aircraft server, a maintenance mechanic, an inspector, a maintenance facility, an aircraft owner, an OEM, and a regulator {Sinex [0084][0118] where Sinex includes at least a mechanic, an inspector, and an owner and further, the type of the maintenance personnel does not affect the structure of the system or the steps of the method, and therefore, receives little patentable weight}.

Referring to claim 6:
Sinex discloses an activity engine of the app for scheduling tasks for the maintenance activity assigned by the blockchain network wherein the maintenance tasks comprise: checking updates to parts or validating part replacements {Sinex [0009][0025][0035][0084][0099] Tracking manager 24 may also be used by an airline operator to schedule tasks during maintenance visits [0025] and where the repairs are inspected in [0084]}.

Examiner notes that, as above, the description of the network as a blockchain network is merely descriptive, does not affect the structure of the claim or the steps of the method, and therefore, receives little patentable weight.  However, as above, Jones teaches a blockchain network.

Referring to claim 7:
Sinex discloses the blockchain ledger outputting a record of a next maintenance activity based at least on the time stamp data (Sinex [0047]-[0049][0078] GUI 140 is an example "Tasks Due" screen 140 of system 10. Screen 140 shows, in real-time, a list of tasks due within a user-specified range of dates, hours, or cycle[0049] where the user may choose to display the next maintenance activity).

Examiner notes that, as above, the description of the network as a blockchain ledger is merely descriptive, does not affect the structure of the claim or the steps of the method, and therefore, receives little patentable weight.  However, as above, Jones teaches a blockchain ledger.

Referring to claim 9:
Claim 9 is rejected on the same basis as claim 2.

Referring to claim 10:
Claim 10 is rejected on the same basis as claim 3.

Referring to claim 11:
Claim 11 is rejected on the same basis as claim 4.

Referring to claim 17:
Sinex, as modified by Jones, discloses an aircraft maintenance program manager.  Sinex, as modified by Jones, does not disclose sending a notice of a return to service for an aircraft after completeness of maintenance checks.

However, Narasimhan teaches a similar system for tracking and maintaining regulatory certificates of aircraft components (abstract).  Narasimhan teaches sending a notice of a return to service for an aircraft after completeness of maintenance checks {Narasimhan [0002][0016][0017][0021][0024] Further, the system 200 provides for instant sharing of certificates or digital assets, such as form 8130 and form 8130-3 [0021] and where the certificates are interpreted as a notice of a return to service}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Sinex and Jones to incorporate a sending a notice of return to service after maintenance as taught by Narasimhan because this would provide a manner for leveraging the certificates to introduce automation and improvement in the process of maintaining logs of aircraft parts and alerting the owner as to which parts are due to be inspected for maintenance a repair (Narasimhan at [0023]), thus aiding the user by improving the process of aircraft maintenance.

Referring to claim 18:
Sinex discloses executing a set of rules of the blockchain ledger to regulate the maintenance activity and to enable ground personnel by use of the app configured in accordance with the set of rules to administer the maintenance activity and enable a record of validation {Sinex [0023][0024][0084] From aircraft maintenance requirements 14, MRB program manager 22 extracts maintenance tasks required for aircraft 12 and, for each task, time control points (or limits by which the task must be performed) [0024] and Not shown in FIG. 12, GUI 280 also provides a box to enable the assigned mechanic to sign off on the task, a box to indicate that the task is ready for inspection, and a box to enable the assigned inspector to completely sign off on the task [0084]}.

Examiner notes that, as above, the description of the network as a blockchain ledger is merely descriptive, does not affect the structure of the claim or the steps of the method, and therefore, receives little patentable weight.  However, as above, Jones teaches a blockchain ledger.

Referring to claim 19:
Claim 19 is rejected on the same basis as claim 4.


Claims 12-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinex (US 20030233178), in view of Jones (US 20190295336), in view of Narasimhan (US 20180341915), and further in view of Scholten et al. (US 20190012853).

Referring to claim 12:
Sinex discloses a set of maintenance tasks, deployed within the Blockchain Network by an activity engine, for at least each scheduled maintenance activity {Sinex [0009][0025][0035][0084][0099] Tracking manager 24 may also be used by an airline operator to schedule tasks during maintenance visits [0025]}.

Sinex, as modified by Jones and Narasimhan, discloses an aircraft maintenance program manager.  Sinex, as modified by Jones and Narasimhan, does not disclose at least each scheduled maintenance activity which comprise: a loading of loadable software aircraft parts (LSAP) with multiple tasks associated with each maintenance procedure.

However, Scholten teaches a similar system for recording and communicating engine data for aircraft (abstract).  Scholten teaches at least each scheduled maintenance activity which comprise: a loading of loadable software aircraft parts (LSAP) with multiple tasks associated with each maintenance procedure {Scholten [0019]-[0022] The one or more processors are configured to automatically retrieve a loadable software aircraft part (LSAP) for data load from the one or more computing devices. The one or more processors are configured to perform a data load using the LSAP. The one or more processors are configured to determine if the data load was successful. The one or more processors are configured to transmit the determination to the one or more computing devices associated with the ground system[0022]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Sinex, Jones, and Narasimhan to incorporate an LSAP maintenance activity with associated tasks as taught by Scholten because this would provide a manner for automatically configuring a replaceable part (Scholten at [0019]), thus aiding the user by improving the process of aircraft maintenance.

Referring to claim 13:
Claim 13 is rejected on a similar basis as claim 5 (with the addition of Scholten as provided in claim 12, supra).

Referring to claim 14:
Claim 14 is rejected on a similar basis as claim 6 (with the addition of Scholten as provided in claim 12, supra).

Referring to claim 15:
Claim 15 is rejected on a similar basis as claim 7 (with the addition of Scholten as provided in claim 12, supra).

Referring to claim 20:
Claim 20 is rejected on the same basis as claim 12.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cho, Philip Y. Optimal scheduling of fighter aircraft maintenance. Diss. Massachusetts Institute of Technology, 2011.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE S GILKEY/Primary Examiner, Art Unit 3689